Case 2:20-cv-05581-DSF-GJS Document 14-3 Filed 07/13/20 Page 1 of 4 Page ID #:215




 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
     BEYOND BLOND PRODUCTIONS, LLC, CASE NO.: 2:20-cv-05581 DSF (GJSx)
11   a California limited liability company;
12
                Plaintiff,                    [PROPOSED] ORDER GRANTING
13                                            BEYOND BLOND’S MOTION FOR
14              vs.                           PRELIMINARY INJUNCTION
15
     EDWARD HELDMAN III, an individual; Honorable Dale S. Fischer
16   COMEDYMX, INC., a Nevada corporation;
17   COMEDYMX, LLC, a Delaware limited     Date: August 10, 2020
     liability company; and DOES 1-10;     Time: 1:30 p.m.
18                                         Courtroom: 7D
19                Defendants.
20
21
22
23
24
25
26
27
28



                                            -1-
                                      [PROPOSED] ORDER
Case 2:20-cv-05581-DSF-GJS Document 14-3 Filed 07/13/20 Page 2 of 4 Page ID #:216




 1         The Court has reviewed Plaintiff Beyond Blond, Inc.’s motion for a preliminary
 2   injunction ordering Edward Heldman III, ComedyMX, Inc., and ComedyMX, LLC
 3   (“Defendants’) to withdraw the following takedown notices they issued to
 4   Amazon.com’s Prime Video Direct (“Amazon Video”):
 5
 6          Cartoon Classics #1           6890999701
            Cartoon Classics #2           6891043541
 7          Cartoon Classics #3           6891006641
 8          Cartoon Classics #4           6890994521
            Cartoon Classics #5           6891030291
 9
            Cartoon Classics #6           6891048961
10   (collectively “Takedown Notices”).
11         Having considered the Motion, the Memorandum of Points and Authorities, the
12   Request for Judicial Notice, the Declarations of Michelle Justice and Milord A.
13   Keshishian, arguments of the parties, and all of the files, records and proceedings herein,
14   and finding good cause therefore, the Court hereby GRANTS Beyond Blond’s Motion.
15         “A preliminary injunction is an extraordinary remedy never awarded as a matter
16   of right.” Winter v. Natural Res. Def. Council, 555 U.S. 7, 24 (2008). “A plaintiff
17   seeking a preliminary injunction must establish that he is likely to succeed on the merits,
18   that he is likely to suffer irreparable harm in the absence of preliminary relief, that the
19   balance of equities tips in his favor, and that an injunction is in the public interest. Id. at
20   20. Although a plaintiff seeking a preliminary injunction must make a showing on each
21   factor, the Ninth Circuit employs a “version of the sliding scale” approach where “a
22   stronger showing of one element may offset a weaker showing of another.” Alliance for
23   the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131-35 (9th Cir. 2011). Under this
24   approach, a court may issue a preliminary injunction where there are “serious questions
25   going to the merits and a balance of hardships that tips sharply towards the plaintiff . . . ,
26   so long as the plaintiff also shows that there is a likelihood of irreparable injury and that
27   the injunction is in the public interest.” Id. at 1135 (internal quotation marks omitted).
28   However, if a party seeks a mandatory injunction, he “must establish that the law and


                                                    -2-
                                           [PROPOSED] ORDER
Case 2:20-cv-05581-DSF-GJS Document 14-3 Filed 07/13/20 Page 3 of 4 Page ID #:217




 1   facts clearly favor [his] position, not simply that [he] is likely to succeed.” Garcia v.
 2   Google, Inc., 786 F.3d 733, 740 (9th Cir. 2015) (en banc). “[M]andatory injunctions
 3   should not issue in ‘doubtful cases.’” Id. (quoting Park Vill. Apartment Tenants Ass’n v.
 4   Mortimer Howard Tr., 636 F.3d 1150, 1160 (9th Cir. 2011)).
 5         Beyond Blond has shown that this is not a doubtful case and the law and facts
 6   clearly favor its position that Defendants do not possess any protectible copyrights or
 7   trademarks, which if they existed, would not have been infringed by Beyond Blond’s use
 8   of the generic term “cartoon classics” to sell, stream, or rent its cartoon classics videos.
 9   Thus, had Defendants attempted to enjoin Plaintiff’s use of the “cartoon classics” term
10   and design for infringing Defendants’ purported trademark and copyrights, Defendants
11   would not have met their burden of establishing (1) likelihood of success on the merits;
12   (2) a likelihood of irreparable harm; (3) the balance of equities is in Defendants’ favor;
13   and (4) the public interest would not be disserved by the issuance of a preliminary
14   injunction. Alliance for the Wild Rockies, 632 F.3d at 1131.
15
16                               PRELIMINARY INJUNCTION
17         IT IS HEREBY ORDERED that Defendants shall issue notice to Amazon
18   withdrawing any and all of their intellectual rights notices or takedown notices,
19   informing Amazon to restore the videos with the same rankings, client reviews, and
20   customer comments for the following videos and Amazon Case Numbers:
21         Cartoon Classics #1        6890999701
           Cartoon Classics #2        6891043541
22         Cartoon Classics #3        6891006641
23         Cartoon Classics #4        6890994521
           Cartoon Classics #5        6891030291
24
           Cartoon Classics #6        6891048961
25         IT IS FURTHER ORDERED that Defendants shall include a copy of this Order
26   along with its communications to Amazon withdrawing the subject Takedown Notices.
27         IT IS FURTHER ORDERED that Defendants, and their respective officers,
28   directors, employees, agents, subsidiaries, attorneys, and all persons in active concert or


                                                   -3-
                                           [PROPOSED] ORDER
Case 2:20-cv-05581-DSF-GJS Document 14-3 Filed 07/13/20 Page 4 of 4 Page ID #:218




 1   participation with Defendants, are preliminarily enjoined from issuing takedown notices
 2   or causing to be taken down any of Beyond Blond’s Cartoon Classics Vols. 1 through 6,
 3   or any use of the term “cartoon classics” with respect to promotion, sales, streaming, and
 4   rentals of cartoon classics videos.
 5           IT IS FURTHER ORDERED that this Preliminary Injunction shall remain in
 6   effect during the pendency of this action, or until such further date as set by the Court or
 7   stipulated by the parties.
 8           IT IS FURTHER ORDERED that Beyond Blond shall not be required to post any
 9   bond.
10
11   IT IS SO ORDERED.
12
13   Dated: _______________________                _______________________________
                                                   Honorable Dale S. Fischer
14                                                 U.S. District Court Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  -4-
                                           [PROPOSED] ORDER
